The opinion of the Court was delivered by
Green, J.
This was an action to recover damages for an injury alleged to have resulted from the defective condition of a public road. The plaintiff is a boy who was fourteen years of age at the time of the injury. The boy’s father had a personal right of action for the expenses of medical attendance, nursing, etc., and also for loss of his son’s services during minority, for which a separate action could be or was brought. In this ease the damages sought to be recovered were those which belonged exclusively to the boy. The learned Court below, in a very fair and full charge, of which no complaint is made, presented the facts of the case to the consideration of the jury, and directed them, if they found for the plaintiff, to allow him damages for all the pain and suffering he had endured or might endure in the future, and for all permanent injury which would or plight affect his earning power after he arrived at his majority. The verdict being for the plaintiff for a small sum, he brings this writ of error, and complains that the Court laid down too narrow a rule for the damages to be recovered.
No point was put to the Court by the plaintiff*as to the measure of damages. He now complains that the Court did not specially charge that, in addition to the damages mentioned, *182the plaintiff might also recover for an}' “ disfigurement of his person ; for deprivation of personal comfort or of capacity to derive pleasure from the use of his faculties, powers, members, or appetite, and for injuries that enhanced the danger to life.” If the plaintiff had wished for such instruction, it was very easy to ask for it, and it is hardly fair to the Court to charge it with error for not giving the peculiar and novel instruction described when no request to that effect was made. It is not necessary to decide whether, if it had been asked, it should have been given, because there is nothing on this record, as contained in the paper book, upon which such a question can be raised. As we have said, there was no point and no request of any kind calling the attention of the Court to the subject, and as none of the testimony delivered on the trial is printed, it is impossible for us to say whether there was any evidence in the case upon which such instructions could have been founded. The argument for the plaintiff in error is based upon some allusion in the charge to the possible exposure of one tooth, and to a claim that one side of the plaintiff’s face is sunken, and that “ he has been subjected to palpitation of the heart ” and some defect in his speech. But the Court does not state, nor does it in any manner appear, that these are established facts. The allegations, such as they are, and whatever facts might bear upon those matters, were referred to the jury, with directions that if they found the plaintiif’s earning power after his majority to be affected, they should allow him damages therefor. We certainly cannot say there was any error in this. As the jury only allowed $15 [$25] damages, it would seem most probable that they found there was no permanent injury of any kind. It would surely be of very questionable propriety for us to reverse in such a ease in order that the plaintiff might have another opportunity to present his peculiar view, now suggested, when nothing appears on the record to show that there are any facts upon which it could be submitted; and the present verdict proves, with practical conelusiveness, that there were no such facts in the case. In Huber v. Wilson, 11 Harr., on p. 181, we said: “ It was not error in the Court to omit a distinction which at most could only have affected the amount of damages, and which the party entitled to did not think proper to claim.” This is a salutary rule, and we see no reason for departing from it in this case.
Judgment affirmed.